 

Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is entered into as of the 1st
day of November, 2017, among Life Storage, Inc., a Maryland corporation and Life
Storage LP, a Delaware limited partnership (the “Corporation” or the
“Partnership”, respectively and collectively the “Company”), and Joseph Saffire
(the “Executive”).  

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement setting forth the terms and conditions of the Executive’s employment
with the Company.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:  

 

1.Employment.

 

(a)The Company hereby employs the Executive as Chief Investment Officer of the
Company and the Executive hereby accepts such employment, on the terms and
subject to the conditions hereinafter set forth.

 

(b)During the term of this Employment Agreement, the Executive shall be and have
the title of Chief Investment Officer of the Company and shall devote his entire
business time and all reasonable efforts to his employment in that capacity with
such other duties as may be reasonably requested from time to time by the Board
of Directors of the Company, which duties shall be consistent with such
position. For service as an officer and employee of the Company, the Company
agrees that the Executive shall be entitled to the full protection of the
applicable indemnification provisions of the Articles of Incorporation and
By-laws of the Corporation (including the provisions for advances), as the same
may be amended from time to time.

 

2.Compensation.

 

The Company will pay the Executive the salary and bonus and provide the benefits
set forth in Exhibit A to this Employment Agreement.

 

3.Term.

 

This Employment Agreement shall have a continuous term until terminated as
provided in Paragraph 4.

 

4.Termination.

 

(a)Death or Retirement.  This Employment Agreement will terminate upon the
Executive’s death or retirement.

 

(b)Disability.  The Company may terminate this Employment Agreement upon at
least thirty (30) days’ written notice in the event of the Executive’s
“disability.” For purposes of this Employment Agreement, the Executive’s
“disability” shall be deemed to have occurred only after one hundred fifty
(150) days in the aggregate during any consecutive twelve (12) month period, or
after one hundred twenty (120) consecutive days, during which one hundred fifty
(150) or one hundred twenty (120) days, as the case may be, the Executive, by
reason of his physical or mental disability or illness, shall have been unable
to substantially discharge his duties under this Employment Agreement. The date
of disability shall be such one hundred fiftieth (150th) or one hundred
twentieth (120th) day, as the case may be. In the event either the Company or
the Executive, after receipt of notice of the Executive’s disability from the
other, disputes whether the Executive’s disability shall have occurred, the
Executive shall promptly submit to a physical examination by the chief of
medicine of any major accredited hospital

 

--------------------------------------------------------------------------------

- 2 –

 

in the Buffalo, New York area and, unless such physician shall issue his written
statement to the effect that in his opinion, based on his diagnosis, the
Executive is capable of resuming his employment and devoting his full time and
energy to discharging his duties within thirty (30) days after the date of such
statement, such permanent disability shall be deemed to have occurred.

 

(c)Cause.  The Company may terminate this Employment Agreement for “cause.” For
purposes of this Employment Agreement, “cause” shall mean

 

(i)The Executive’s fraud, commission of a felony, commission of an act or series
of acts of dishonesty which are materially inimical to the best interests of the
Company, or the Executive’s willful and substantial failure to perform his
duties under this Employment Agreement, which failure has not been cured within
a reasonable time (which shall not be less than thirty (30) days) after the
Company gives notice thereof to the Executive; or

 

(ii)The Executive’s material breach of any material provision of this Employment
Agreement which breach, if capable of being cured, has not been cured in all
substantial respects within thirty (30) days) after the Company gives notice
thereof to the Executive; or

 

(iii)The Executive’s commission of an act of moral turpitude, dishonesty or
fraud which would in the good faith determination of the Board of Directors of
the Corporation (the “Board”) render his continued employment materially
damaging or detrimental to the Company.

 

(d)Termination Without Cause.  The Company may terminate this Employment
Agreement without cause by notifying the Executive in writing of its election to
terminate at least thirty (30) days before the effective date of termination.
The Executive may, on written notice to the Company, accelerate the effective
date of termination to any other date of his choosing up to the date of notice
of acceleration.

 

(e)Termination for Good Reason.  The Executive may terminate this Employment
Agreement for “Good Reason” which shall mean the occurrence of one or more of
the following events provided that, in the case of events described in (i),
(ii), (iii) or (iv), the Executive shall give the Company a written notice,
within 90 days following the initial occurrence of the event, describing the
event that the Executive claims to be Good Reason and stating the Executive’s
intention to terminate employment unless the Company takes appropriate
corrective action:

 

“Good Reason” shall exist if:

 

(i)the Company materially changes the Executive’s duties and responsibilities as
set forth in this Employment Agreement or changes his title or position without
his consent;  

 

(ii)the Executive’s place of employment or the principal executive offices of
the Company are located more than fifty (50) miles from the geographical center
of Williamsville, New York;

 

(iii)the Company materially diminishes the salary, fringe benefits or other
compensation being paid to the Executive;

 

(iv)there occurs a material breach by the Company of any of its obligations
under this Employment Agreement

 

(v)the failure of any successor of the Company to furnish the assurances
provided for in Section 7(c).

 

In the case of events described in (i), (ii), (iii) or (iv), the Company shall
have 30 days from the date of receipt of the written notice from the Executive
stating his claim of Good Reason in which to take appropriate corrective action.
If the Company does not cure the Good Reason, the Good Reason will be deemed to
have occurred at the end of the 30-day period.

 

 

--------------------------------------------------------------------------------

- 3 –

 

(f)Termination By Mutual Agreement.  This Employment Agreement may be terminated
by mutual agreement of the Company and the Executive.

 

(g)Resignation.  The Executive may terminate this Employment Agreement at any
time with sixty (60) days’ written notice to the Company, and the Company may
accelerate the effective date of termination to any other date up to the date of
notice of acceleration.

 

(h)Payment of Compensation Due.  The Company will pay the Executive on the
effective date of termination all unpaid compensation accrued at the rate set
forth on Exhibit A through the effective date of termination.

 

5.Severance Payments.

 

(a)Termination Without Cause or for Good Reason.  The Company will make the
severance payments specified in Section 5(b) below if this Employment Agreement
is terminated pursuant to Sections 4(d) (Without Cause) or (e) (for Good Reason)
hereof. In addition, the employee welfare benefits referred to in Exhibit A,
Section 1(c) shall be continued for a period of thirty (30) months after
termination of employment provided, however, the Executive and not the Company
shall pay the premiums for any such benefits during the first 6-months of the
30-month period following the Executive’s Separation from Service in any
case  where the payment of the premiums by the Company would constitute gross
income to the Executive.

 

(b)Severance Payments.  In the event this  Employment Agreement is terminated
pursuant to Section 4(d) (Without Cause) or Section 4(e) (for Good Reason) prior
to, or more than two years after, a Section 409A Change in Control of the
Company or a Non-Section 409A Change in Control of the Company , the Company
will pay the Executive an aggregate amount equal to two (2) times the salary and
bonus paid to the Executive in the prior calendar year, provided, however, that
if such termination occurs prior to December 31, 2018, the severance shall be
equal to two (2) times the Executive’s then current annual salary (the
“Non-Change in Control Severance”).  In the event this  Employment Agreement is
terminated pursuant to Section 4(d) (Without Cause) or Section 4(e) (for Good
Reason) at the time of or within two years after a Section 409A Change in
Control of the Company or a Non-Section 409A Change in Control of the Company,
the Company will pay the Executive an aggregate amount equal to two and a half
(2.5) times the salary and bonus paid to the Executive in the prior calendar
year, provided, however, that if such termination occurs prior to December 31,
2018, the severance shall be equal to two and a half (2.5) times the Executive’s
then current annual salary.  

 

(c)Severance Payments Without Change in Control.  Except as set forth in Section
5(d) below, the severance payable pursuant to Section 5(b) shall paid in thirty
(30) equal monthly payments each in an amount equal to 1/30th of the aggregate
amount of the severance payments.   The 30 monthly payments described in the
preceding sentence shall be deemed a series of separate payments within the
meaning of Treas. Reg. §1.409A-2(b)(2)(iii). The first six monthly payments
shall be paid to the Executive in a lump sum within 30 days following his
Separation from Service. The remaining twenty-four (24) monthly payments shall
be paid to the Executive in twenty-four (24) separate payments on the first day
of twenty-four (24) successive calendar months with the first payment occurring
on the first day of the seventh calendar month beginning after the date of the
Executive’s Separation from Service. The parties affirm that it is their intent
that the first six monthly payments be excluded from the application of
Section 409A of the  Internal Revenue Code of 1986, as amended (the “Code”) by
reason of the “short-term deferral” rule set forth at Regulation
§1.409A-1(b)(4).

 

(d)Severance Payments With Change in Control.

 

(i)Section 409A Change in Control.  If this Employment Agreement is terminated
pursuant to Section 4(d) (Without Cause) or Section 4(e) (for Good Reason)
within two years after a Section 409A Change in Control of the Company has
occurred, or if a Section 409A Change in Control of the Company occurs while the
Company is making Non-Change in Control Severance payments, the Executive shall
receive the applicable severance payments specified in Section 5(b) (or the
remaining balance thereof) in a lump sum. The lump sum shall be paid within
30 days after the effective date of the Executive’s Separation from Service or,
if the Section 409A Change in Control occurs after the Executive’s Separation
from Service, within 30 days after such Section 409A Change in
Control.  Notwithstanding the

 

--------------------------------------------------------------------------------

- 4 –

 

foregoing, the applicable severance payments specified in Section 5(b) shall not
be paid to the Executive (except for the lump sum equal to six monthly payments
provided in the third sentence of Section 5(c)) before the day following the
6-month anniversary of the Executive’s Separation from Service unless the
Executive shall have received an opinion of counsel satisfactory to the
Executive that payment before that date will not be a violation of Code
Section 409A(a)(2)(B)(i) (concerning the 6-month delay rule). In the event that
the Executive shall fail to obtain such an opinion of counsel, the Company or
its successor shall, within 30 days after the later of the Executive’s
Separation from Service or the Section 409A Change in Control, transfer the
remaining balance of the monthly payments due the Executive to a rabbi trust
(similar to the trust described in Revenue Procedure 92-64) under a trust
agreement that requires payment of such remaining balance to the Executive in a
lump sum on the day following the 6-month anniversary of the Executive’s
Separation from Service.

 

(ii)Non-Section 409A Change in Control.  If this Employment Agreement is
terminated pursuant to Section 4(d) (Without Cause) or Section 4(e) (for Good
Reason) within two years after a Non-Section 409A Change in Control of the
Company has occurred, or if a Non-Section 409A Change in Control of the Company
occurs while the Company is making Non-Change in Control Severance payments to
the Executive pursuant to Section 5(b) and 5(c), the Company or its successor
shall, within 30 days after the Non-Section 409A Change in Control, transfer the
remaining balance of the monthly payments due the Executive to a rabbi trust
(similar to the trust described in Revenue Procedure 92-64) under a trust
agreement that requires payment of such remaining balance to the Executive from
the trust in accordance with the original payment schedule under Section 5(c).

 

(e)Reimbursement of Legal Fees and Expenses.  The Company shall also reimburse
the Executive (promptly upon documented request), the amount of all legal fees
and expenses reasonably incurred by the Executive in connection with any good
faith claim for severance compensation hereunder, including all such fees and
expenses incurred in contesting or disputing, by arbitration or otherwise, any
such termination or in seeking to obtain or enforce any right or benefit
provided by this Employment Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder.  

 

(f)No Obligation To Mitigate Damages.  The Executive shall be under no
obligation to mitigate damages with respect to termination and in the event the
Executive is employed or receives income from any other source there shall be no
offset therefor against the amounts due from the Company hereunder.

 

(g)Reduction of Severance Pay To Avoid Excise Taxes.  Notwithstanding anything
herein to the contrary, the amounts payable to the Employee pursuant to Sections
5(b), Section 5(c) and  Section 5(d) shall be reduced to the extent necessary to
avoid imposition on the Employee of any tax on excess parachute payments under
Section 4999 of the Code.

 

6.Covenants and Confidential Information.

 

(a)The Executive acknowledges the Company’s reliance and expectation of the
Executive’s continued commitment to performance of his duties and
responsibilities during the term of this Employment Agreement. In light of such
reliance and expectation on the part of the Company:

 

(i)During the term of this Employment Agreement and, during the one-year period
following the termination of this Employment Agreement, the Executive shall not:
(A) own, manage, control or participate in the ownership, management, or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any other corporation,
partnership, proprietorship, firm, association or other business entity engaged
in the business of, or otherwise engage in the business of, acquiring, owning,
developing or managing self-storage facilities; provided, however, that the
ownership of not more than one percent (1%) of any class of publicly traded
securities of any entity is permitted ; or (B) directly or indirectly or by
acting in concert with others, employ or attempt to employ or solicit for any
employment competitive with the Company, any Company employees.

 

 

--------------------------------------------------------------------------------

- 5 –

 

(ii)During and after the term of this Employment Agreement, the Executive shall
not, directly or indirectly, disclose, divulge, discuss, copy or otherwise use
or suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, any confidential information relating to the
Company’s operations, properties or otherwise to its particular business or
other trade secrets of the Company, it being acknowledged by the Executive that
all such information regarding the business of the Company compiled or obtained
by, or furnished to, the Executive while the Executive shall have been employed
by or associated with the Company is confidential information and the Company’s
exclusive property; provided, however, that the foregoing restrictions shall not
apply to the extent that such information (A) is clearly obtainable in the
public domain, (B) becomes obtainable in the public domain, except by reason of
the breach by the Executive of the terms hereof, (C) was not acquired by the
Executive in connection with his employment or affiliation with the Company,
(D) was not acquired by the Executive from the Company or its representatives,
or (E) is required to be disclosed by rule or law or by order of a court or
governmental body or agency.

 

(b)The Executive agrees and understands that the remedy at law for any breach by
him of this Paragraph 6 will be inadequate and that the damages flowing from
such breach are not readily susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that, upon adequate proof of the Executive’s
violation of any legally enforceable provision of this Paragraph 6, the Company
shall be entitled to immediate injunctive relief and may obtain a temporary
order restraining any threatened or further breach.

 

(c)The Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 6, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of the Executive, would not operate as a bar to the Executive’s sole
means of support, are fully required to protect the legitimate interests of the
Company and do not confer a benefit upon the Company disproportionate to the
detriment to the Executive.

 

7.Miscellaneous.

 

(a)The Executive represents and warrants that he is not a party to any
agreement, contract or understanding, whether of employment or otherwise, which
would restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Employment Agreement.

 

(b)The provisions of this Employment Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless shall be
binding and enforceable.

 

(c)Any successor (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business or assets of the
Company must, within ten (10) days after the Executive’s request, furnish its
written assurance that it is bound to perform this Employment Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.

 

(d)Any controversy or claim arising out of or relating to this Employment
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the Rules of the American Arbitration Association then pertaining in the
City of Buffalo, New York, and judgment upon the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction
thereof. The arbitrator or arbitrators shall be deemed to possess the powers to
issue mandatory orders and restraining orders in connection with such
arbitration; provided, however, that nothing in this Section 7(d) shall be
construed so as to deny the Company the right and power to seek and obtain
injunctive relief in a court of equity for any breach or threatened breach by
the Executive of any of his covenants contained in Section 6 hereof.

 

(e)Any notice to be given under this Employment Agreement shall be personally
delivered in writing or shall have been deemed duly given when received after it
is posted in the United States mail, postage prepaid, registered or certified,
return receipt requested, and if mailed to the Company, shall be addressed to
the

 

--------------------------------------------------------------------------------

- 6 –

 

principal place of business of the Corporation and the Partnership, attention:
Chief Executive Officer, and if mailed to the Executive, shall be addressed to
him at his home address last known on the records of the Company, or at such
other address or addresses as either the Company or the Executive may hereafter
designate in writing to the other.

 

(f)The failure of either party to enforce any provision or provisions of this
Employment Agreement shall not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Employment Agreement. The rights granted the parties herein are cumulative and
the waiver of any single remedy shall not constitute a waiver of such party’s
right to assert all other legal remedies available to it under the
circumstances.

 

(g)This Employment Agreement supersedes any prior agreements and understandings
between the parties and may not be modified or terminated orally. No
modification, termination or attempted waiver shall be valid unless in writing
and signed by the party against whom the same is sought to be enforced.  

 

(h)This Employment Agreement shall be governed by and construed according to the
laws of the State of New York.

 

(i)Captions and paragraph headings used herein are for convenience and are not a
part of this Employment Agreement and shall not be used in construing it.

 

8.Code Section 409A Matters.

 

(a)Definitions.  The following terms shall have the following meanings when used
in this Employment Agreement:

 

(i)“Separation from Service” shall have the meaning provided at Treas. Reg.
§1.409A-1(h).

 

(ii)“Section 409A Change in Control” shall mean a change in ownership or
effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company within the meaning of Treas. Reg.
§1.409A-3(i)(5).

 

(iii)“Non-Section 409A Change in Control” .” For the purposes of this Employment
Agreement, a “Non-Section 409A Change in Control” shall be deemed to have
occurred if any of the following have occurred:

 

(1)either (A) the Corporation shall receive a report on Schedule 13D, or an
amendment to such a report, filed with the Securities and Exchange Commission
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the “1934
Act”) disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) (“Person”), is the beneficial owner, directly or indirectly, of twenty
(20) percent or more of the outstanding stock of the Company or (B) the Company
has actual knowledge of facts which would require any Person to file such a
report on Schedule 13D, or to make an amendment to such a report, with the SEC
(or would be required to file such a report or amendment upon the lapse of the
applicable period of time specified in Section 13(d) of the 1934 Act) disclosing
that such Person is the beneficial owner, directly or indirectly, of twenty (20)
percent or more of the outstanding stock of the Corporation;

 

(2)purchase by any Person, other than the Company or a wholly-owned subsidiary
of the Company or an employee benefit plan sponsored or maintained by the
Company or a wholly-owned subsidiary of the Company, of shares pursuant to a
tender or exchange offer to acquire any stock of the Corporation (or securities,
including units of limited partnership interests, convertible into stock) for
cash, securities or any other consideration provided that, after consummation of
the offer, such Person is the beneficial owner (as defined in Rule 13d 3 under
the 1934 Act), directly or indirectly, of twenty (20) percent or more of the
outstanding stock of the Corporation (calculated as provided in paragraph (d) of
Rule 13d 3 under the 1934 Act in the case of rights to acquire stock);

 

--------------------------------------------------------------------------------

- 7 –

 

 

(3)approval by the shareholders of the Corporation of (A) any consolidation or
merger of, or other business combination involving, the Corporation in which the
Corporation is not to be the continuing or surviving entity or pursuant to which
shares of stock of the Corporation would be converted into cash, securities or
other property, other than a consolidation or merger or business combination of
the Corporation in which holders of its stock immediately prior to the
consolidation or merger or business combination have substantially the same
proportionate ownership of common stock of the surviving corporation immediately
after the consolidation or merger or business combination as immediately before,
or (B) any consolidation or merger or business combination in which the
Corporation is the continuing or surviving corporation but in which the common
shareholders of the Corporation immediately prior to the consolidation or merger
or business combination do not hold at least a majority of the outstanding
common stock of the continuing or surviving corporation (except where such
holders of common stock hold at least a majority of the common stock of the
corporation which owns all of the common stock of the Corporation), or (C) any
sale, lease, exchange or other transfer by operation of law or otherwise (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Corporation or the Partnership; or

 

(4)a change in the majority of the members of the Board within a 24-month period
unless the election or nomination for election by the Corporation shareholders
of each new director was approved by the vote of at least two-thirds of the
directors then still in office who were in office at the beginning of the
24-month period.

 

(5)more than fifty percent (50%) of the assets of the Corporation or the
Partnership are sold, transferred or otherwise disposed of, whether by operation
of law or otherwise, other than in the usual and ordinary course of its
business.

 

(b)Rule Governing Payment Dates.  In any case where this Employment Agreement
requires the payment of an amount during a period of two or more days that
overlaps two calendar years, the payee shall have no right to determine the
calendar year in which payment actually occurs

 

(c)Compliance with Section 409A.  This Employment Agreement is intended not to
trigger additional taxes and penalties under Section 409A of the Code and the
final Treasury Regulations promulgated thereunder, whether by reason of the form
or the operation of the Agreement. The Employment Agreement shall at all times
be interpreted, construed, and administered so as to avoid insofar as possible
the imposition of excise taxes and other penalties under Section 409A of the
Code. If any provision of this Employment Agreement would trigger additional
taxes and penalties under Section 409A of the Code and the final Regulations
promulgated thereunder, such provision shall to the extent legally permissible
be applied in a manner that most nearly accomplishes its objective without
triggering such additional taxes and penalties.




 

--------------------------------------------------------------------------------

- 8 –

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
1st day of November, 2017.

 

/s/Joseph Saffire

Joseph Saffire

 

LIFE STORAGE, INC.

 

 

 

By:

 

/s/David L. Rogers

Name:

 

David L. Rogers

Title:

 

Chief Executive Officer

 

LIFE STORAGE LP

 

 

 

By:

 

LIFE STORAGE HOLDINGS INC.

 

 

General Partner

 

By:

 

/s/David L. Rogers

Title:

 

Chief Executive Officer

 

 

 

 




 

--------------------------------------------------------------------------------

- 9 –

 

EXHIBIT A

 

1.Compensation.

 

During the term of the Employment Agreement the Company shall pay or provide, as
the case may be, to the Executive the compensation and other benefits and rights
set forth in this Paragraph 1 of this Exhibit A.

 

(a)The Company shall pay to the Executive a base salary payable in accordance
with the Company’s usual pay practices (and in the event no less frequently than
monthly) of Three Hundred Twenty Thousand Dollars ($320,000) per annum, subject
to such increase (but not decrease) as may be determined by the Board from time
to time, based upon the performance of the Company (on a consolidated basis) and
the Executive.

 

(b)Commencing with the 2018 calendar year, the Executive shall be entitled to
participate in the Company’s Annual Incentive Compensation Plan for senior
executives. The Company shall pay to the Executive incentive compensation, if
any, which such Executive is entitled to receive pursuant to such plan for each
calendar year not later than March 15 following the end of such calendar year
(or at such time as may be provided in such plan), prorated on a per diem basis
for partial calendar years of service.  Any initial payment shall be made in
2019 with respect to the 2018 calendar year.  

 

(c)The Company shall provide to the Executive such life, medical,
hospitalization and dental insurance for himself, his spouse and eligible family
members as may be available to other senior executive officers of the Company.

 

(d)The Executive shall participate in all retirement and other benefit plans of
the Company generally available from time to time to employees of the Company
and for which Executive qualifies under the terms thereof (and nothing in the
Employment Agreement or this Exhibit A shall or shall be deemed to in any way
effect the Executive’s right and benefits thereunder except as expressly
provided herein.

 

(e)The Executive shall be entitled to such periods of vacation and sick leave
allowance each year as are determined by the Compensation Committee of the
Board.  

 

(f)The Executive shall be entitled to participate in any equity or other
employee benefit plan that is generally available to senior executive officers
of the Company. The Executive’s participation in and benefits under any such
plan shall be on the terms and subject to the conditions specified in the
governing document of the particular plan.

 

(g)The Company shall reimburse the Executive or provide him with an expense
allowance during the term of the Employment Agreement for travel, entertainment
and other expenses reasonably and necessarily incurred by the Executive in
connection with the Company’s business. The Executive shall furnish such
documentation with respect to reimbursement to be paid hereunder as the Company
shall reasonably request.

 

 